 

Exhibit 10.13

 

INCENTIVE AGREEMENT

 

THIS INCENTIVE AGREEMENT is dated as of February 26, 2013, and is between ZAIS
Group, LLC, a Delaware limited liability company (the “Company”), and, Michael
Szymanski an individual residing 253 Phelps Road Ridgewood, NJ 07450 (the
“Employee”).

 

RECITALS:

 

The Employee is currently employed as a full time employee by the Company.

 

The Company considers the Employee to be a valuable employee and desires to
provide the Employee with certain additional compensation for the services to be
rendered by the Employee to the Company in the future, above and beyond the
compensation that is otherwise paid to the Employee, as an incentive for the
Employee’s continuing to remain in the employ of the Company.

 

In consideration of the agreements set forth below, the Company and the Employee
agree as follows:

 

1.   The Company agrees, subject to the terms and conditions set forth herein,
to pay the following amounts of incentive compensation to the Employee on the
following dates:

 

$85,000   February 28, 2014 $85,000   February 28, 2015 $85,000   February 28,
2016

 

2.   (a) The incentive compensation under paragraph 1 payable on February 28,
2014 will be paid to the Employee only if the Employee has been in the
continuous employ of the Company or one of its designated affiliates from the
date of this Incentive Agreement up to and including February 28, 2014 (subject
to paragraph 2(b) below). The incentive compensation payable on February 28,
2015 under paragraph 1 will be paid to the Employee only if the Employee has
been in the continuous employ of the Company or one of its designated affiliates
from the date of this Incentive Agreement up to and including February 28, 2015
(subject to paragraph 2(b) below). The incentive compensation payable on
February 28, 2016 under paragraph 1 will be paid to the Employee only if the
Employee has been in the continuous employ of the Company or one of its
designated affiliates from the date of this Incentive Agreement up to and
including February 28, 2016 (subject to paragraph 2(b) below).

 

 

 

 

(b)  If the Employee’s employment is terminated, either unilaterally by the
Company other than “For Cause” (as defined in the Amended and Restated Operating
Agreement of the Company, as from time to time in effect) or because of
disability or death of the Employee, before February 28, 2014 with respect to
the amount payable on February 28, 2014, or before February 28, 2015 with
respect to the amount payable on February 28, 2015, or before February 28, 2016
with respect to the amount payable on February 28, 2016 the Company shall
nevertheless pay to the Employee or the Employee’s estate (in the event of
death) on February 28, 2014, February 28, 2015, or February 28, 2016 the amount
of compensation set forth in paragraph 1 respectively.

 

(c)  The Employee shall be deemed to have become disabled for purposes of
paragraph 2(b) above if the Managing Member of the Company (the “Managing
Member”) shall find on the basis of medical evidence satisfactory to the
Managing Member in his or her sole and absolute judgment that the Employee is
disabled, mentally or physically, within the meaning of Section 409A (a)(2)(C)
of the Internal Revenue Code of 1986, as amended (the “IRC”).

 

(d)  All amounts payable by the Company to the Employee hereunder will be
reported to federal and state taxing authorities as additional wages and will be
subjected to federal and state payroll tax withholding in accordance with the
various requirements in effect at the time of payment.

 

3.    Nothing contained in this Incentive Agreement and no action taken pursuant
to this Incentive Agreement shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and the Employee. Any
funds which may be invested under the provisions of this Incentive Agreement
shall continue for all purposes to be a part of the general funds of the Company
and no person other than the Company shall by virtue of the provisions of this
Incentive Agreement have any interest in such funds. To the extent that any
person acquires a right to receive payments from the Company under this
Incentive Agreement, such right shall be no greater than the right of any
unsecured general creditor of the Company.

 

4.   Notwithstanding anything in this Incentive Agreement the contrary, no
payment of any compensation shall be made to the Employee and all rights under
this Incentive Agreement of the Employee, his or her executors or
administrators, or any other person, shall be forfeited if the Employee ceases
to be employed by the Company, except in the case of the unilateral termination
of the Employee’s employment by the Company other than “For Cause”, or the death
or disability of the Employee, as provided in paragraph 2.

 

5.  The right of the Employee to the payment of compensation under this
Incentive Agreement shall not be assigned, transferred, pledged or encumbered
except by will or by the laws of descent and distribution.

 

 

 

 

6.    Nothing contained herein shall be construed as conferring upon the
Employee the right to continue in the employ of the Company in any capacity.
Unless otherwise established by a separate written employment agreement signed
by the Company and the Employee, the Employee shall remain an employee-at-will
of the Company.

 

7.    The Managing Member shall have full power and authority to interpret,
construe, and administer this Incentive Agreement and the Managing Member’s
interpretations and construction hereof, and actions hereunder, shall be binding
and conclusive on all persons for all purposes. The Managing Member shall not be
liable to any person for any action taken or omitted in connection with the
interpretation and administration of this Incentive Agreement.

 

8.  This Incentive Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Employee and his heirs,
executors, administrators, and legal representatives.

 

9.  This Incentive Agreement is intended to comply with the provisions of
Section 409A of the IRC.

 

10.   It is expressly understood and agreed by the Employee and the Company that
the compensation payable hereunder has been granted in respect of services to be
performed by the Employee in the future and as an incentive for the Employee’s
continuing to remain in the employ of the Company. Solely if and to the extent
required by IRC Section 409A(a)(4)(B)(iii), by his execution of this Incentive
Agreement, the Employee elects to defer the compensation amounts as determined
in paragraph 1 hereof in accordance with IRC Section 409A(a)(4)(B)(iii).

 

11.   Notwithstanding any language to the contrary herein, in no event will the
Company make distributions hereunder at any time prior to the earliest
occurrence of any of the events set forth at IRC Section 409A(a)(2)(A) as that
provision may from time to time be amended or interpreted by regulations issued
by the U.S. Treasury Secretary.

 

12.  This Incentive Agreement shall be construed in accordance with and governed
by the law of the State of New Jersey.

 

13.   The Employee acknowledges that he/she has read and understands this
Incentive Agreement and has been given the opportunity to consult with his/her
advisors with respect to its meaning.

 

 

 

 

This Incentive Agreement is being duly executed and delivered by the Employee
and the Company as of February 26, 2013:

 

ZAIS Group, LLC       By /s/ Christian Zugel         Employee:         /s/
Michael Szymanski   Michael Szymanski  

 

 

